Citation Nr: 0032731	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  97-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the residuals of a head 
injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and three friends


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied entitlement to service connection for the 
residuals of a head injury, claimed as secondary to a 
service-connected right knee disorder.  The veteran perfected 
an appeal of that decision.

In a September 1994 rating decision the RO denied entitlement 
to increased ratings for the right knee disorder and the 
residuals of a fracture of the right maxilla and right infra-
orbital rim.  The veteran submitted a notice of disagreement 
with that decision in February 1995, and the RO issued a 
statement of the case in April 1995.  The veteran did not, 
however, submit a substantive appeal following the issuance 
of the statement of the case, and the Board finds that the 
issue of entitlement to increased ratings for the service-
connected disorders is not within its purview.  38 C.F.R. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993) 
(although a notice of disagreement was timely filed, the 
Board lacks jurisdiction of the issue in the absence of a 
timely filed substantive appeal); 38 C.F.R. § 20.200 (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  For these 
reasons a remand is required.  

The revised statute provides that upon receipt of a complete 
or substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA, in 
accordance with section 5103A of this title and any other 
applicable provisions of law, will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The law also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit under a law administered 
by VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C.A § 5103A(a)(1)-(3), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The law further provides that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d), as amended by Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The veteran contends that he incurred a head injury in June 
1991 due to his right knee giving way, causing him to fall.  
He has also presented a witness to the incident, who offered 
testimony to substantiate his contention.  

The claims file does not include any evidence documenting the 
status of his right knee disability in or prior to June 1991.  
Although the RO obtained the June 1991 hospital report and 
1993 examination reports documenting the incurrence of the 
head injury, the evidence indicates that the veteran received 
treatment from private medical care providers since 1991 that 
is not documented in the claims file.

A VA medical opinion, based on a review of the relevant, 
contemporaneous medical records and, if necessary, a VA 
examination, will aid the Board in determining whether it is 
at least as likely as not that the veteran's right knee gave 
way in June 1991, causing the fall and resulting head injury.  
The Board finds, therefore, that a remand is required.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated the veteran 
for a right knee disorder since January 
1990.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.

3.  After the foregoing records have been 
obtained, the RO should obtain a medical 
opinion from a VA orthopedic surgeon 
regarding the status of the veteran's 
right knee at the time of the June 1991 
fall.  If the orthopedist finds that a 
current examination is required prior to 
providing the requested opinion, that 
examination should be afforded the 
veteran.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the physician in 
conjunction with providing the opinion, 
and its receipt and review should be 
acknowledged in the report.  

Based on review of the medical evidence 
of record and sound medical principles, 
and not the veteran's reported history, 
the physician should provide an opinion 
on whether the right knee disorder was 
manifested by any locking, subluxation, 
or instability in June 1991.  The 
physician should also provide an opinion 
on whether it is at least as likely as 
not that the veteran's right knee "gave 
way" in June 1991, causing him to fall.  
The physician should provide the complete 
rationale for his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested opinion is in 
complete compliance with the directives 
of this remand and, if it is not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
the residuals of a head injury, claimed 
as secondary to the service-connected 
right knee disorder.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian 
	Acting Veteran's Law Judge 
	Board of Veterans' Appeals

	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

